DETAILED ACTION
Claims 1-9, 11, and 13-21 are pending, and claims 1-9, 11, 13-16, and 21 are currently under review.
Claims 17-20 are withdrawn.
Claims 10 and 12 are cancelled.
Claim 21 is newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.

Response to Amendment
The amendment filed 2/22/2022 has been entered.  Claims 1-9, 11, and 13-20 and newly submitted claim(s) 21 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112 rejection previously set forth in the Final Office Action mailed 10/28/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 7 and 14 recite the terms “Cr-enriched” and “Al-enriched”, respectively, which are indefinite because it is unclear to the examiner as to what specific amounts of Cr and Al, if any, are required to meet the term “enriched.”  In other words, it is noted that “enriched” is a qualitative term, such that it is unclear whether any particular quantitative amounts of Cr and Al are required in the claim scope.  The examiner interprets the instant claims to be met by any inclusion of Cr and Al in the oxide layers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, 11, 13-16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajima et al. (JP2013204089, machine translation referred to herein).
Regarding claims 1 and 16, Kajima et al. discloses a steel sheet material having a composition as seen in table 1 below [0023-0032].  The examiner notes that the overlap between the disclosed steel composition of Kajima et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Claim 16 (wt.%)
Kajima et al. (wt.%)
C
0.15 – 0.5
0.2 – 0.3
0.01 – 0.25
Mn
1.9 – 3
1.9 – 3
0.05 – 3
Si
0.1 – 0.5
0.1 – 0.5
0.01 – 1
Cr
Al
4.2 – 10
4.2 – 5
0 – 7

0 – 5
0 – 5
0.03 – 10
Or 



Cr
Al
4.2 – 5

0 – 7

3.5 – 10

0.03 – 10
B

0.001 – 0.005
0 – 0.01
Fe
Balance
Balance
Balance


Regarding claims 2-3, 9, 11, and 21, Kajima et al. discloses the alloy composition of claim 1 (see previous).  The examiner notes that the disclosed alloy composition of Kajima et al. as shown in table 1 above further overlaps with the instantly claimed compositional ranges, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 4, Kajima et al. discloses the alloy of claim 2 (see previous).  The examiner notes that the recitation of “wherein the alloy composition has been oxidized…” is a product-by-process limitation which upon further consideration, merely imparts the further structure of an oxide film absent concrete evidence to the contrary.  See MPEP 2113.  Accordingly, Kajima et al. expressly teaches an oxide layer, which meets the instant product-by-process limitation [0068].
Regarding claims 5-6 and 13, Kajima et al. discloses the alloy of claims 2 and 9 (see previous).  The examiner notes that the recitation of “configured to be hardened…” and “does not require shot blasting…” are instances of intended use and functional language, which upon further consideration, are not considered to impart any further structure to the claimed steel other than what is already recited.  See MPEP 2111.02.  Accordingly, the examiner submits that the steel of Kajima et al., having an overlapping composition relative to the instant claims, would be entirely capable of being press hardened and not requiring shot blasting as claimed.  Kajima et al. is further silent regarding any shot blasting requirements, which further meets the limitations of claim 6.
Regarding claims 14-15, Kajima et al. discloses the alloy of claim 13 (see previous).  Kajima et al. further discloses an oxide layer including Al, which the examiner considers to meet the limitation of an “Al-enriched oxide” according to broadest reasonable interpretation [0068].  The examiner submits that the steel of Kajima et al. would have naturally have been expected to have a predetermined shape.  
Again, the examiner notes that the recitation of “does not require shot blasting…” is an instance of intended use and functional language, which upon further consideration, is not considered to impart any further structure to the claimed steel other than what is already recited.  See MPEP 2111.02.  Accordingly, the examiner submits that the steel of Kajima et al., having an overlapping composition relative to the instant claims, would be entirely capable of not requiring shot blasting as claimed.  Kajima et al. is further silent regarding any shot blasting requirements, which further meets the limitations of claim 15.
Claims 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajima et al. (JP2013204089, machine translation referred to herein) in view of Liu et al. (CN102719783, machine translation referred to herein).
Regarding claims 4 and 7, Kajima et al. discloses the alloy of claim 2 (see previous).  Kajima et al. does not expressly teach an oxidizing step or Cr-enriched oxide as claimed.  However, this feature would have been obvious over the disclosure of the prior art.  Specifically, Liu et al. discloses that it is known to perform oxidation on similar steel compositions in order to control in-situ oxidation and form desirable protective film compositions including Cr spinels and Cr2O3 [0020, 0030]; wherein said oxidation includes an oxidation step of heating at 700 to 1200 degrees C for 1 to 20 hours [0025].  Therefore, it would have been obvious to modify the steel of Kajima et al. by utilizing the oxidation of Liu et al. in order to form the specified protective film oxide compositions of Liu et al.  The examiner notes that the oxidizing parameters of Liu et al. overlap with the instantly claimed ranges which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner further considers the aforementioned oxide compositions of Liu et al. to meet the limitation of Cr-enriched oxides.
Regarding claim 8, Kajima et al. and Liu et al. disclose the alloy of claim 7 (see previous).  Liu et al. does not expressly teach an oxide thickness as claimed.  However, the examiner submits that this feature would have naturally flowed from the suggestion of the prior art.  See MPEP 2145(II).  Specifically, although not expressly recognized by applicant, the examiner submits that the parameter of oxide thickness is directly affected by the steel composition and oxidation parameters (ie. treatment temperature, time, etc.) since oxide formation would have been recognized by one of ordinary skill to grow from the underlying steel substrate and be influenced by heat treatment parameters.  Kajima et al. or Liu et al. both disclose overlapping steel substrate as explained above.  Liu et al. further discloses overlapping oxidation parameters as also disclosed above.  Therefore, an overlapping oxide thickness relative to that as claimed would have naturally flowed from the suggested disclosure of the prior art absent concrete evidence to the contrary since the prior art discloses an overlapping steel composition (ie. source of oxide formation) and overlapping oxidation parameters.  See MPEP 2145(II).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajima et al. (JP2013204089, machine translation referred to herein) and Liu et al. (CN102719783, machine translation referred to herein) as applied to claim 7 above, and further in view of Suzuki et al. (JP2003147486, machine translation referred to herein).
Regarding claim 8, Kajima et al. and Liu et al. disclose the alloy of claim 7 (see previous).  Liu et al. does not expressly teach an oxide thickness as claimed.  Suzuki et al. discloses that it is known to limit the thickness of oxide layers on steel to be less than 100 micrometers to avoid making the oxide brittle [0033].  Therefore, it would have been obvious to modify the steel of the aforementioned prior art by specifying an oxide thickness to be less than 100 micrometers to avoid a brittle oxide layer as taught by Suzuki et al.  The examiner notes that the overlap between the oxide thickness of Suzuki et al. and that as claimed is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 13-16, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 6 of copending Application No. 16/958,362 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the overlap between the composition of the instant claims and that of the copending application is prima facie obvious.  Additionally, for instant claims 4-8 and 12-15 the oxide limitations of these features would have naturally flowed from the steel material of the copending application since the copending application has a substantially similar composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9, 11, 13-16, and 21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/460,369 in view of in further view of Cho et al. (US 2009/0238715). Cho et al. teaches a steel sheet for hot press forming having low-temperature heat treatment property ([0003]) and that adding 0.01 to 0.05 wt % Al is useful as deoxidizer ([0061]-[0062]).  Although the claims at issue are not identical, they are not patentably distinct from each other because combining with the Al teaching of Cho with claims 1-3 of the copending application teaches an overlapping composition as that recited in the instant claims 1-3 and 16, which is prima facie obvious.  Additionally, for instant claims 4-8 the oxide limitations of these features would have naturally flowed from the steel material of the copending application since the copending application has a substantially similar composition.
This is a provisional nonstatutory double patenting rejection.
Claims 1-9, 11, 13-16, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 17/058,464 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the overlap between the composition of the instant claims and that of the copending application is prima facie obvious.  Additionally, for instant claims 4-8 and 12-15 the oxide limitations of these features would have naturally flowed from the steel material of the copending application since the copending application has a substantially similar composition..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants’ arguments regarding the previous rejections over Seto et al., Usami et al., and Son et al. have been considered and are moot in view of the new grounds of rejection above.
Applicant's arguments, filed 2/22/2022, regarding the double patenting rejections have been fully considered but they are not persuasive.
Applicant argues that the double patenting rejection should be withdrawn in view of MPEP 804.  The examiner cannot concur.  As shown above, the double patenting rejections are not the only remaining rejections in the current application.  Accordingly, the double patenting rejections still stand.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734